Continuation page.

Inventive Summary

Definitions
Nuclear factor erythroid 2-related factor 2 (NRF2) is a transcription factor that induces the expression of antioxidant proteins that protect against oxidative damage triggered by injury and inflammation. 

Kelch-like ECH-associated protein 1 (KEAP1) has three cysteine residues important in stress sensing.  KEAP1 interacts with NRF2 and represses NRF2 activity.

Mechanism
NRF2 active [Wingdings font/0xE0] expression of antioxidant proteins
NRF2 bound w/KEAP1 [Wingdings font/0xE0] NRF2 inactive [Wingdings font/0xE0] no expression of antioxidant proteins

Objective of the Instant Invention
Dr. Otrubovea confirmed that the invention is directed to organic compounds (adducts) that bind cysteine residues and modulate cysteine-containing proteins.  
One such protein is KEAP1.  Other proteins disclosed by the specification are cysteine-containing proteins whose expression is regulated by NRF2.  

Dr. Otrubovea confirmed that all cysteine-containing proteins discussed by the specification are known in the art and are not novel or inventive.  
Dr. Otrubovea confirmed that the inventive kernel is the organic compounds—i.e., their structure and ability to bind the cysteine residues of known proteins. 

The generic structure of the adducts is recited in claim 1.
Claim 1: 

    PNG
    media_image1.png
    47
    609
    media_image1.png
    Greyscale

			↓R group

    PNG
    media_image2.png
    67
    170
    media_image2.png
    Greyscale


The specification at [0013-15] discloses genera of R groups.   The example describes heterocyclic compounds as the R group (example 3, starts on p54).  Additional encompassed structures are show in figure 14 and on pages 7-15, including rings with oxygen, nitrogen, and sulfur. 

/SHERIDAN SWOPE/ 
Primary Examiner, Art Unit 1652